Case 19-15092-JDW    Doc 65    Filed 07/16/20 Entered 07/16/20 13:19:10   Desc Main
                              Document      Page 1 of 4



               IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE: JIM D. BOST, JR.                                  CASE NO: 19-15092
        DEBTOR                                           CHAPTER 7


   TRUSTEE’S MOTION TO SELL REAL PROPERTY FREE AND CLEAR OF
     LIENS, INTEREST, ENCUMBRANCES AND CLAIMS PURSUANT TO
                        11 U.S.C. §363(b)&(f)


      COMES NOW the Chapter 7 Trustee and files this Motion to Sell Real

Property Free and Clear of Liens, Interest, Encumbrances and Claims Pursuant to

11 U.S.C. §363(b)&(f) and states as follows:

      1.    On December 18, 2019, Jim D. Bost, Jr. (hereinafter “Debtor”) filed

his petition under Chapter 7 of the United States Bankruptcy Code in the United

States Bankruptcy Court for the Northern District of Mississippi. William L. Fava

was appointed the Chapter 7 Trustee (hereinafter “Trustee”).

      2.    At the time of the filing of the bankruptcy petition, the Debtor was the

owner of certain real property, including a parcel of real property located at 250

East Main Street in Senatobia, Mississippi (hereinafter “Main Street Property”).

      3.    The Debtor lists the Main Street Property in his Schedule A/B with a

current value of $126,151.00.

      4.    The Debtor listed two mortgages owed against the Main Street

Property. The first mortgage was alleged to be owed to Guaranty Bank & Trust

Co. in the amount of $75,000.00. The second mortgage was alleged to be owed to

Nora Jo Bost, the Debtor’s mother, in the amount of $80,000.00.

      5.    The Trustee searched the land records and discovered that only
Case 19-15092-JDW    Doc 65    Filed 07/16/20 Entered 07/16/20 13:19:10   Desc Main
                              Document      Page 2 of 4



Guaranty Bank & Trust Co. has a deed of trust against the Main Street Property.

      6.    Debtor’s mother, Nora Jo Bost, does not have a lien against the Main

Street Property.

      7.    This Court approved the employment of Cathy Anderson by the

bankruptcy estate to market any real property of the estate pursuant to an order

entered June 23, 2020, docket number 59.

      8.    Ms. Anderson has obtained a purchaser of the Main Street Property at

a purchase price of $125,000.00. A copy of the Commercial Purchase and Sale

Agreement is attached and marked Exhibit A.

      9.    The Trustee requests authority from the Court to sell the Main Street

Property, which is to be sold “as is”.

      10.   The Trustee requests authority from the Court to sell the Main Street

Property free and clear of liens, interest, encumbrances, and claims as set out in

Exhibit A. Any liens shall attach to the sales proceeds to the same extent and

priority. The purchase price is fair and reasonable and is in the best interest of

the bankruptcy estate.

      11.   The Trustee further requests authority from the Court to execute any

necessary documentation required to consummate this sale.

      WHEREFORE, the Trustee requests the Court grant his Motion to Sell Real

Property Free and Clear of Liens, Interest, Encumbrances and Claims Pursuant to

11 U.S.C. §363(b)&(f) and for any further relief the Court deems just and proper

under the circumstances.

      RESPECTFULLY submitted, this the 16th day of July 2020.
Case 19-15092-JDW   Doc 65    Filed 07/16/20 Entered 07/16/20 13:19:10   Desc Main
                             Document      Page 3 of 4



                                     ___/s/William L. Fava     _____
                                     WILLIAM L. FAVA (MSB# 101348)
                                     Chapter 7 Trustee

P.O. Box 783
Southaven, MS 38671
(662) 536-1116
Case 19-15092-JDW    Doc 65      Filed 07/16/20 Entered 07/16/20 13:19:10   Desc Main
                                Document      Page 4 of 4



                          CERTIFICATE OF SERVICE

      I, William L. Fava, Chapter 7 Trustee, do hereby certify that I have this day

mailed a true and correct copy of the above Motion to Sell Real Property Free and

Clear of Liens, Interest, Encumbrances and Claims Pursuant to 11 U.S.C.

§363(b)&(f) to the following:

      U.S. Trustee
      Via ECF at USTPRegion05.AB.ECF@usdoj.gov

      All Parties on Matrix

DATED: July 16, 2020



                                              ___/s/William L. Fava _____
                                              WILLIAM L. FAVA
                                              Chapter 7 Trustee


P.O. Box 783
Southaven, MS 38671
(662) 536-1116
